Hatch, J. :
This action was brought to recover five penalties claimed to liave been incurred by the defendant for a violation of the pharmacy laws of the State, in that he wrongfully and unlawfully juacticed pharmacy without a license authorizing him so to practice, issued to him by the State Board of Pharmacy. The violation consisted in • the defendant’s compounding a prescription to be used as medicine.
The complaint contains five counts, each count setting out a violation upon a specified date therein alleged. Upon the trial the plaintiff called as a witness the stenographer who took the testimony upon a trial wherein Suffolk County was plaintiff and-Fred A. Overton was the defendant, upon which trial the defendant was called as a witness for Overton, and testified in substance that on several dates, about the times mentioned in the complaint, he compounded and filled prescriptions made by other practicing physicians. Having read this testimony, which constituted an admission on the part of the defendant, the defendant’s counsel on cross-examination asked for other parts of the defendant’s testimony. Under objection and exception by the plaintiff, the defendant was permitted to read the testimony, from which it appeared that the defendant testified that he was a physician, and had a sign in thé window of the store where he compounded the prescriptions, and had an office there, continuing down *148to the time of the trial; that he had no interest in the business, owned nothing of the contents of the store, and paid no rent for- his occupation; that he did not send his own prescriptions to this store. No other testimony was offered upon the trial, and at the close the court, upon motion of the defendant,-dismissed the complaint. This ruling proceeded upon the ground that the spirit and intent of the statute was to prevent incompetent people from compounding drugs, and that a physician was not embraced within its terms, as he was presumed to possess knowledge of drugs, and was, therefore, excepted from its operation. The provisions of the statute upon this subject are found in the Public Health Law (Chap. 661 of the Laws of 1893) (p. 1552), under the head of “ Pharmacy.” This act is in effect an amendment to chapter 361 of the Laws of 1884.' It provides for a State Board of Pharmacy, and the licensing of persons to practice pharmacy. Section 187 provides, inter alia, “ this article (Art. 11) shall not apply to the business of a practitioner of medicine who is not the proprietor of a store for the retailing of drugs, medicines or poisons, and shall not prevent practitioners of medicine from supplying their patients with such 'articles as they may deem proper, nor shall it apply to persons who sell medicines or poisons at wholesale. * * * The term practicé of pharmacy,’ when used in this article, means the compounding of prescriptions, or of any Hnited States pharmacopseial -preparation, or of any drug or poison, to be used as medicines, or the retailing of any drug or poison, except as provided for in this section.” The solution of the question depends upon the construction tó be given to the language of exemption in relation to physicians. It is the contention of the appellant that the effect of this language only exempts the physician so far as the compounding of drugs and the filling of prescriptions are done in the business or practice of the physician; that it is a personal exemption, and does not extend beyond the filling of prescriptions which are prescribed by him in his practice. This is the narrowest possible view to be taken of this language, and we are not inclined to adopt it. The statute is in the nature-of a police regulation, and has for its primary purpose the protection of the public against incompetence and ignorance in the ' preparation and compounding of drugs which áre required to be" dealt out on prescriptions by physicians. The business deals with *149dangerous compounds, from which serious and tragic results have flowed, and the main purpose is to safeguard in that respect. It is manifest that no such objection can apply to a skilled physician. Indeed, the requirement of the statute seeks for competency and training which will enable those engaged therein to follow the direction of the physician intelligently. The purpose and object of a statute may always be resorted to as an aid to its construction, and with this ascertained, it explains the intent and enables the courts to construe particular phraseology in accordance with the spirit and purpose of the entire act, and fulfill what it seeks to accomplish. (Smith v. The People, 47 N. Y. 330.) When the literal wording of an act will not carry out the legislative intent it may be rejected, if, from a survey of the whole, the real meaning of the Legislature is made to appear. (Bell v. The Mayor, etc., of New York, 105 N. Y. 139; Endlich on Interp. Stat. § 295, et seq.) The language of this clause is somewhat ambiguous. . The purpose seems, however, to be clear enough to exempt from the operation of the act physicians who are engaged solely in the practice of medicine, and not as the proprietor of a store carrying on the business of merchandising in drugs, medicines or poisons. If the physician is so engaged, he must take out a license. We can scarcely think that it was in the mind, of the Legislature to prohibit a physician from casually filling a prescription made by another physician and compounding the drugs necessary, therefor, under a penalty of fifty dollars, when he might do the same act for himself without violation of the statute. The purpose of this act was not to prohibit physicians from compounding drugs. . It seeks to encourage skill and exclude incompetence. There might exist necessity for a physician to fill the prescription made by another physician, and it passes reason to suppose that the Legislature intended that such physician should pay a penalty therefor. We have recently held that a similar act is to receive an equitable construction, and this rule applies as well to persons who are exempt from its provisions as to those who violate its terms. (People v. Abraham, 16 App. Div. 58.) The entire purpose of this section of the act will be accomplished, as well as the purpose and object of the whole statute, by construing this exemption to include physicians except when they are engaged in the business of pharmacy, either *150for themselves or another. We think it was not intended to prohibit ■an occasional act of filling a prescription made by another physician. This construction brings the act into harmonious relation with section 405 of the Penal Code, and thus meets all of the evils which the law was intended to correct. • The definition of the term “ practice of pharmacy,” does not change this result. That relates to the act, and not to the person who shall practice.
Under this rule the evidence offered by the plaintiff was insufficient to warrant a recovery for the penalties sued for, if we assume that the defendant was a regularly licensed physician. Of the latter fact, however, there was no legal proof, and, for that. reason, the judgment must be reversed. The plaintiff had the right to read the evidence of the defendant, as constituting an admission upon his part that- he had filled prescriptions and practiced pharmacy, as charged in the complaint. But this gave the defendant no right to prove affirmative facts constituting a defense to such act, by the declarations of the witness himself. What he read from other parts of his testimony were mere declarations that he was a physician, and was not interested in the business nor engaged therein. The test'b mony in this respect did not even qualify the former testimony which had been read, as the subject was -not embraced therein. If it had been offered in explanation it would not have been available for that purpose. (Carver v. Barker, 73 Hun, 416; Matter of Chamberlain, 140 N. Y. 390.) The objection which was interposed should have been sustained, as the exception to the ruling .must now be upheld. -The evidence was incompetent to prove that the defendant was a physician. Article 8 of the chapter of laws we are considering, by its "140th. section, provides that.no person shall practice medicine after September 1, 1891, unless previously registered and legally authorized, or unless licensed by the regents and registered, as required by the article.. The defendant gave no proof upon the subject, beyond his own declaration, made upon the other trial. The obligation rested upon him to prove either registration or license to practice, else he stood without any. defense. The law casts this burden upon him. (People v. Rontey, 21 N. Y. St. Repr. 173; affd., 117 N. Y. 624, on opinion below.)
We are also of opinion that the plaintiff was entitled to recover accumulated penalties. The language of the act authorizes a recovery *151for “every such violation.” This language is the equivalent of “ each offense,” which was held to authorize the recovery of cumulative penalties in Suydam v. Smith (52 N. Y. 383).
It follows that the judgment should be reversed and a new trial ordered, with costs to abide the event.
All concurred.
Judgment reversed and new trial granted, costs to abide the event.